TDCJ Offender Details                                                                             Page 1 of2

                                                                                             3~ :r~t    -oI
                                                                                        New Onender Search
    TE;XAS 0EPARTMENT OF CRIMINAL JUSTICE




 Offender Information Details
   Return to Search list



 SID Number:                                    08970904

 TDCJ Number:                                   01982462

 Name:                                          TORRES,JUAN FLORES.

 Race:                                          H

 Gender:                                        M

 DOB:                                           1971-07-23

 Maximum Sentence Date:                         2022-01-29

 Current Facility:                              RAMSEY I

 Projected Release Date:                        2022-01-29

 Parole Eligibility Date:                       2018-07-31

 Offender Visitation Eligible:                  YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.



   .Parole.Review
      0
          T··.···.
           •
                   Information ·
                   IT.. .
                   <




 Offense History:
    Offense                          Sentence                            Sentence (YY -MM-
                       Offense                   County       Case No.
     Date                              Date                                    DD)
               I                 I              I         I              I

http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=08970904                   8/25/2015